Important Notice Regarding the Availability of Proxy Materials for The Shareholder Meeting to Be Held on July 22, 2008 Federated Tax-Free Instruments Trust The control number below will allow you to access proxy information for all investments connected with this Meeting. Registration Here (for formatting: top of this box should be at lateral marker 2) YOUR PROXY CONTROL NUMBER June 5, Dear Valued Shareholder, This communication presents only an overview of the more complete proxy materials that are available to you on the Internet and by other means described below.We encourage you to access and review all of the important information contained in the proxy materials before voting.The proxy materials available to you include a proxy statement, a proxy card and a summary of shareholder meeting information. The proxy statement is available at www.proxyonline.com. If you want to receive a paper or e-mail copy of these documents, you must request one.There is no charge to you for requesting a copy.Please make your request for a copy as instructed below on or before July 15, 2008 to facilitate timely delivery. The Special Meeting of Shareholders (the “Meeting”) of Tax-Free Instruments Trust (the “Fund”), a portfolio of Money Market Obligations Trust (the “Trust”), on July 22, 2008 at 2:00 p.m. Eastern Time will be held at 5800 Corporate Drive, Pittsburgh, PA 15237-7000.The Meeting will be held for the following purposes: 1. To approve a new investment advisory contract between Passport Research, Ltd. (as the new investment adviser of the Fund), and the Trust, on behalf of the Fund; and 2. To transact such other business as may properly come before the Meeting or any adjournment thereof. You may attend the Meeting and vote your shares at that time.If you cannot attend or do not wish to attend the Meeting, please obtain proxy materials via one of the methods listed below and cast your vote promptly so that your shares may be represented. Thank you in advance for your participation. Please address any correspondence regarding this matter to: Federated TFIT, P.O. Box 238, Lyndhurst, NJ 07021-9902 Sincerely, John W.
